DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the remarks and preliminary amendments of 03/20/2020, the instant application with Application Number 16/824,699 filed on 03/20/2020 is presented for examination. Claims 1-20 are pending.
Information Disclosure Statement
The Information Disclosure Statements dated 04/02/2020 and 12/15/2020 are acknowledged and the cited references have been considered in this examination.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scalf et al. (US 2019/0018473) in view of Estes (US 2017/0012433). 
With respect to claims 1, 9 and 15, Scalf et al. (hereinafter, Scalf) discloses an apparatus comprising: an energy storage device (Para. # 35); a mechanical structure configured to hold the energy storage device and mount into a wall of a building (para. # 86); a first connector positioned to be hidden within the wall while the apparatus is mounted into the wall (Para. # 79 and Fig. 5, 565); a second connector, coupled to the energy storage device (Fig. 2, 225 and 215 to any cell phone with battery or electronics such as home or office computer; Fig. 6, 640 to 615 through the battery management unit 635), and positioned to be exposed while the apparatus is mounted into the wall (Fig. 2, 210: wall mount or socket); to provide direct-current (DC) power received from the first connector to the energy storage device(DC-power output 425 to load 450 or to external DC operating unit). 

    PNG
    media_image1.png
    535
    608
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    639
    473
    media_image2.png
    Greyscale


SCALF, however, does not expressly disclose charging circuitry, coupled to the first connector and the energy storage device.
Estes discloses, on the other hand, charging circuitry, coupled to or connected to an energy storage device (See Fig. 5, battery charger 510 connected between DC power source and to rechargeable battery bank 320).

    PNG
    media_image3.png
    563
    849
    media_image3.png
    Greyscale

Scalf and Estes are analogous art because they are from the same field of endeavor namely Power Management system and power controller. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a charging circuitry integrated circuit of control with a switch  in order to detect signal that communicate to connect or disconnect the circuit, such as from the electronic device to be charged to the power management of Scalf in view of the teachings of Estes for the benefit of recharging the rechargeable storage devices such as battery or capacitor as in Figure 5, battery charge circuit 510  having integrated circuit to control or regulate the charging of the battery bank from being depleted from continuous usages. 

With respect to claim 2, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses comprising communication circuitry coupled between the second connector and the first connector to provide for data communication between the second connector and the first connector (Fig. 4, 445 and Fig. 6, 645: communication unit). 
With respect to claim 3, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses comprising a data storage device coupled to the second connector to provide data storage for an external device coupled to the second connector (Fig. 6, to external unit 665, i.e., sensing unit). 
With respect to claim 4, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses wherein the mechanical structure has a size and shape to fit into a single gang electrical box (Para. # 19 and 20: electrical box configured to secure connector). 
With respect to claims 5 and 12, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses wherein the second connector is compliant with at least one USB connector mechanical specification (Para. # 59: USB port 399 can be plug unplug). 
With respect to claim 6, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses wherein the second connector is compliant with a female USB-C connector mechanical specification (Para. # 18 and 59). 
With respect to claims 7 and 10, the combined references of Scalf and Estes discloses the energy storage device as described above, further Estes discloses wherein the second connector is an RJ-45 socket (AC power prong connector 1220 can be on of an RJ socket that receives the 1220 prong).
With respect to claims 8 and 11, the combined references of Scalf and Estes discloses the energy storage device as described above, further Estes discloses wherein the apparatus is compliant with an IEEE power over Ethernet standard as power sourcing equipment (Para. # 116 a variant to IEEE 802.11 standard). 
With respect to claim 13, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses comprising inverter circuitry coupled to the energy storage device and the second connector to provide alternating-current (AC) power to the second connector; wherein the second connector is compliant with standard to provide AC power (See Fig. 4, 420). 
With respect to claims 14 and 17, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses comprising a third connector coupled to the to the charging circuitry, wherein the charging circuitry is configured to also provide direct-current (DC) power received from the third connector to at least one of the energy storage device or the second connector (Fig. 4, 440 or 425). 
With respect to claim 16, the combined references of Scalf and Estes discloses the energy storage device as described above, further Estes discloses further comprising a third connector coupled to the to the charging circuitry, the charging circuitry comprising: a network interface coupled to the third connector; a processor coupled to the network interface and programmed to: communicate with at least one other processor through the network interface to determine whether to send or receive DC power through the third connector; send DC power from the energy storage device through the third connector at a first time in response to a determination to send DC power; determine how to utilize the DC power received from the third connector based on at least one of a state of the energy storage device or a power requirement from an external device coupled to the second connector, in response to a determination to receive DC power; send at least some of the DC power received from the third connector to the energy storage device at a second time; and send at least some of the DC power received from the third connector to the second connector at a third time (Fig. 6 and 7 describes  DC power connections and storages devices besides the general network structures as controller 360 connected to Netowrk 720 and client 710). 
With respect to claim 18, the combined references of Scalf and Estes discloses the energy storage device as described above, further Estes discloses the processor further programmed to simultaneously send power from both the energy storage device and the first connector to the second connector (Fig. 4A, battery bank 320 receives from both external power collector310 and inlet receptacle 330 through the controller).
With respect to claim 19, the combined references of Scalf and Estes discloses the energy storage device as described above, further Estes discloses the charging circuitry configured to: detect that power is no longer supplied being supplied through the first connector; and send DC power from the energy storage device through the first connector in response to said detection (See description for the detection phase or during detection: para. # 93). 
With respect to claim 20, the combined references of Scalf and Estes discloses the energy storage device as described above, further Scalf discloses the power circuitry configured to: receive an alert through the first connector; and send DC power from the energy storage device through the first connector in response to the alert (Para. # 22 and 23 a motion sensing alert function and an alert based on user configuration settings).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859